              Case 2:16-cr-00092-JAM Document 204 Filed 07/20/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-92-JAM
12                                Plaintiff,            STIPULATION TO CONTINUE RESTITUTION
                                                        HEARING
13                          v.
                                                        DATE: July 21, 2020
14   MARCO ANTONIO RAMIREZ ZUNO,                        TIME: 9:15 a.m.
                                                        COURT: Hon. John A. Mendez
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     At the time of sentencing on March 17, 2020, this matter was set for further hearing on

21 restitution on May 19, 2002. The parties previously stipulated to continue the restitution hearing to July

22 21, 2020.

23          2.     By this stipulation, the parties now move to continue the hearing on restitution until

24 September 15, 2020 at 9:30 a.m.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The sentencing dates of the co-defendants in this case have been continued, in

27          part due to the ongoing COVID-19 pandemic and its effects on the parties and the Court.

28                 b)      The parties continue to believe that more time is needed to resolve the amount of


      STIPULATION TO CONTINUE RESTITUTION HEARING       1
            Case 2:16-cr-00092-JAM Document 204 Filed 07/20/20 Page 2 of 2


 1        restitution as to Zuno, particularly questions of the extent to which restitution will be ordered

 2        jointly and severally with the co-defendants who have not yet been sentenced.

 3                c)     There is no Speedy Trial Act concern with a continuance because the defendant

 4        has pleaded guilty, and in this case an order of restitution is expected, but the parties are working

 5        to determine the correct amount. See Dolan v. United States, 560 U.S. 605, 612 (2010).

 6                d)     The parties still expect to be able to resolve the outstanding restitution amount

 7        without a hearing.

 8        IT IS SO STIPULATED.

 9

10
     Dated: July 17, 2020                                   MCGREGOR W. SCOTT
11                                                          United States Attorney
12
                                                            /s/ MATTHEW G. MORRIS
13                                                          MATTHEW G. MORRIS
                                                            Assistant United States Attorney
14

15
     Dated: July 17, 2020                                   /s/ TODD LERAS
16                                                          TODD LERAS
17                                                          Counsel for Defendant
                                                            MARCO ANTONIO RAMIREZ
18                                                          ZUNO

19

20

21                                        FINDINGS AND ORDER

22        IT IS SO FOUND AND ORDERED this 17th day of July, 2020.

23
                                                          /s/ John A. Mendez
24                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

     STIPULATION TO CONTINUE RESTITUTION HEARING        2
